Citation Nr: 1544328	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1956 until April 1960 and January 1961 until January 1977.

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia in June 2010. 

This issue was reopened and remanded by the Board in September 2014 for additional development.  The issue was returned to the Board in April 2015, at which time it was remanded again for additional development.  The Board is satisfied that there was substantial compliance with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran was treated for an acute back strain in November 1964, muscle spasms in May 1971, a mid-back strain in April 1971, and an acute lumbar strain in December 1971.

2. The Veteran is currently diagnosed with degenerative arthritis of the spine.

3. The Veteran did not manifest chronic symptoms of arthritis during service or continuously after service, nor did he manifest arthritis to a degree of ten percent within one year of service separation.  

4. The Veteran's degenerative arthritis of the spine first manifested many years after service separation and is not causally or etiologically-related to active military service.
CONCLUSION OF LAW

The Veteran's back condition was not incurred in active service, and may not be presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied.  In October 2009, the RO mailed a pre-adjudicatory letter to the Veteran that outlined the evidence required to substantiate the claim as well as the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in the Veteran's possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice concerning the claim. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded several VA examinations to assist in determining the nature and etiology of the Veteran's back condition, including in April 2010, December 2014, and August 2015.  

The Board's April 2015 remand instructed the medical examiner to address the Veteran's complaints of muscle spasms from May 1969 and April and December of 1971.  The medical examiner indicated in his August 2015 opinion that he did not find any annotations in the Veteran's service treatment records regarding back issues in April or May of 1969 and December 1971.  The Board did not instruct the medical examiner to address any complaints from April 1969 and the medical examiner did include an analysis of the Veteran's back issues from December 1971 in his rationale.  While there is record of back problems from May 1969 in the Veteran's service treatment records, the Board does not find that a remand is necessary to make its determination as the examiner considered several similar complaints in the service treatment records and provided a rationale for the opinion rendered.  The Board is thus satisfied that the August 2015 VA examination, conducted post-remand, is adequate because it was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination and satisfactory rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Legal Authority for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service, or for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  

Establishing a claim for service connection generally requires medical or lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be proven by presumption.  Where the claimed condition is a "chronic disease" pursuant to 38 C.F.R. § 3.309(a), such as degenerative arthritis, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) will apply.  

Service connection may be presumed where a chronic disease or injury is shown in service or "continuity of symptoms" is shown after service.  For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease or injury at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.307(b); see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then a showing of "continuity of symptoms" after service is required to presume service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker, 718 F. 3d at 1331. While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See  38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection Claim

The Veteran contends that his current back condition is related to his active duty service.  The weight of the lay and medical evidence, however, does not indicate any nexus between his current back condition and the injuries he incurred during service.  Moreover, the weight of the evidence does not show that the Veteran's arthritis manifested to a compensable degree within one year after separation of service, nor does it show a continuity of symptoms, and service connection therefore cannot be presumed pursuant to 38 C.F.R. § 3.303(b). 

The Veteran's service treatment records indicate that he was treated for several back issues during active service.  In November 1964, the Veteran complained of back pain, which was diagnosed as an acute back strain.  In May 1969, the Veteran complained of muscle spasms in his mid-back.  In April 1971, the Veteran complained of mid-thoracic pain and was diagnosed with a mid-back strain.  In May 1971, the Veteran was diagnosed with muscle spasms.  In December 1971, the Veteran was examined for back pain, and was diagnosed with paraspinous muscle spasms stemming from an acute lumbar strain.  

The Veteran was afforded a VA examination in March 1977 during which the medical examiner noted that there were no diseases and injuries to the musculoskeletal system and there was "no evidence of any limitation of motion in the left elbow joint, in both shoulder joints or in the area of the back."   The examiner accounted for the Veteran's old injuries and noted that his lumbar back and both shoulders showed no abnormalities.  

The Veteran's subsequent private and VA medical records reflect that he was treated from the 1995 until the present time for complaints of back pain.  In April 1995, the Veteran was treated by a private medical provider for neck and lower back pain, as well as pain in his knees and ankles.  These symptoms were assessed as associated with rheumatoid arthritis.  When he attended his annual checkup in June 1998 for his rheumatoid arthritis, the Veteran stated his joints were doing well.  The Veteran's medical records reflect that in June 2008 there was no back pain present for a review of his musculoskeletal systems, but that the Veteran was treated for back pain again in April 2009.  In addition to the available medical records in the file, the Veteran requested that the VA obtain medical records from a chiropractor who treated his back pain beginning in 1995.  The VA attempted to obtain these records but the chiropractor stated in December 2009 that there were no documents for the dates requested.  The Board notes that the Veteran reported during his April 2010 VA examination that he was seen by this chiropractor in the late 1980s for his back pain. 

After the Veteran's October 2009 claim was filed, he was afforded three VA examinations, all of which contained medical opinions by the same medical examiner.  In April 2010, the VA examiner stated that the Veteran's instances of back pain during service "seemed to be self-limiting in nature."  The examiner further stated the Veteran's x-rays showed minimal arthritis of the spine and opined that this was not uncommon for someone who is the Veteran's age.  The VA examiner concluded that his "low back condition" was less likely than not caused by or a result of his military service.  

The Veteran was afforded another VA examination in December 2014. In that examination, the VA examiner noted that the Veteran had no chronic back disability complaints or treatments in service and opined that the Veteran's in-service injuries were "acute and self-limited" conditions.  The examiner further stated that the Veteran's back condition was less likely than not incurred in or caused by in-service injuries and that his "degenerative disc disease is more likely a part of generalized degeneration due to age."  

The Board remanded the matter back to AOJ in April 2015 for further development and ordered the VA examiner to provide a thorough examination of the Veteran's entire thoracolumbar spine.  In August 2015, the Veteran was afforded another VA examination to address the Board's remand instructions.  In that examination, the examiner addressed the Veteran's service treatment records, noted that the Veteran had "no chronic back disability and treatment in service," and opined that his "degenerative disc disease of thoracolumbar spine is more likely a part of generalized degeneration due to age."  The VA examiner concluded that the Veteran's back condition was less likely than not incurred in or caused by an in-service injury. 

The Board finds that the requirements for presumptive service connection have not been met.  The weight of the medical and lay evidence does not show that the Veteran manifested chronic symptoms of degenerative arthritis in service.  The service treatment records and VA examinations indicate that the Veteran's in-service injuries were, in fact, "self-limiting."  Moreover, the evidence does not show that the Veteran continuously manifested symptoms of degenerative arthritis after service.  In this regard, the Veteran is competent to report symptoms of back pain that he may have experienced at any time. See Layno, 6 Vet. App. 465, 470.  However, the Board does not find the report of continuous symptoms to be credible.  Examination in July 1976 described the spine as normal.  On the July 1976 report of medical history, the Veteran denied a history of recurrent back pain or arthritis, rheumatism or bursitis.  While the Veteran filed a claim for back pain in December 1976, examination in March 1977 reflected no abnormalities of the lumbar spine on x-ray, and the examiner specifically noted no limitation of motion and provided no diagnosis of a back disorder.  Furthermore, there are no medical records reflecting any subsequent treatment or complaints of back pain until 1995.  Indeed, the earliest the Veteran reported seeking treatment for back pain after service is the late 1980s, which is approximately ten years after separation from service.  Furthermore, the Veteran's lay statements, service treatment records, and March 1977 VA examination (showing no limitation of motion and noting no diseases or injuries to the musculoskeletal system) do not show that his degenerative arthritis manifested to a degree of ten percent within one year after separation of service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board therefore finds that the Veteran is not entitled to presumptive service connection. 

In turning to a direct service connection claim analysis, the Board finds that the VA medical examiner's three nexus opinions are competent and credible evidence that the Veteran's back condition is not related to service.  These VA examinations were performed by the same examiner and the opinions are consistent with each other.  The examiner's opinions are supported by the lack of a chronic back condition diagnosis in the Veteran's service treatment records and the lack of contradictory medical evidence in the file.  Moreover, there was, at minimum, ten years during which the Veteran was not treated for any back issues.  For these reasons, the Board accords great weight to the medical examiner's April 2010, December 2014, and August 2015 nexus opinions. 

The only evidence that supports the Veteran's nexus claim is the Veteran's statements that he has experienced back pain since service and that the injuries he experienced in service are related to his current back condition.  The Veteran is competent to report symptoms of his back condition that he may have experienced at any time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, the Veteran is not competent to opine as to the etiology of his back disability, which is a complicated medical condition requiring consideration of the workings of the spine, knowledge of different symptoms and clinical presentation of several types of back disorders, and interpretation of diagnostic and imaging studies.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board therefore finds that the medical and lay evidence weighs against an award of direct service connection.

For those reasons, the preponderance of the evidence weighs against the award of service connection for back condition, and service connection must therefore be denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for back condition is denied. 



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


